Exhibit 10.17
ITT EXCESS SAVINGS PLAN
As Amended and Restated as of December 31, 2008

 



--------------------------------------------------------------------------------



 



INTRODUCTION
The ITT Excess Savings Plan (the “Plan”) was effective as of January 1, 1987.
The purpose of the Plan was to provide a means of restoring the contributions
lost under the ITT Investment and Savings Plan for Salaried Employees due to the
application of the limitations imposed on qualified plans by Section 415 of the
Internal Revenue Code.
As of January 1, 1989, the Plan was amended to provide (i) a means for
restoring, for an employee participating in the ITT Investment and Savings Plan
for Salaried Employees (the “Savings Plan”), the matching and other employer
contributions lost under said Plan due to the application of the limitations
imposed on qualified plans by Section 401(a)(17) and Section 402(g)(1) of the
Internal Revenue Code (the “Code”) and (ii) a means of providing such employees
with an opportunity to defer a portion of their salary in accordance with the
terms of said Plan as hereinafter set forth.
As of January 1, 1995, the Plan was further amended to provide a means of
restoring, for an employee participating in the ITT Investment and Savings Plan
for Salaried Employees, matching and other employer contributions lost due to
the deferral of base compensation under another nonqualified deferred
compensation program. As of December 19, 1995, the Plan was renamed and
continued as the ITT Industries Excess Savings Plan.
As of January 1, 1996, the Plan was further amended to solely provide to
individuals who are designated as Eligible Employees under the Plan on and after
January 1, 1996, a means to restore the contributions lost under the Savings
Plan due to the application of the limitations imposed by Sections 415 and
401(a)(17) of the Code and providing such employees with an opportunity to defer
a portion of their base salary and to transfer any liabilities not attributable
to such benefits to the ITT Industries Deferred Compensation Plan. The Plan was
further amended, effective as of (i) January 1, 1997, to provide additional
optional forms of distributions and to revise the participation requirements,
(ii) July 1, 1997, to revise the eligibility requirements to permit an Eligible
Employee to participate in his first year of employment, and (iii) September 1,
1997, to further expand the distribution options available under the Plan.
In July, 2004, the Plan was amended and restated to make certain changes
regarding the effect of an Acceleration Event and to unify the definition of
Acceleration Event with other employee benefit plans of ITT Industries, and to
make certain other technical amendments.

 



--------------------------------------------------------------------------------



 



Page 2
Effective as of July 1, 2006, the Plan name was revised to the ITT Excess
Savings Plan. Effective as of January 1, 2008, the Plan was amended to make
certain administrative changes.
Effective as of December 31, 2008, the Plan was amended and restated to comply
with the provisions of Section 409A of the Code and the regulations promulgated
thereunder.
All benefits payable under this Plan, which is intended to constitute both an
unfunded excess benefit plan under Section 3(36) of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and a
nonqualified, unfunded deferred compensation plan for a select group of
management employees under Title I of ERISA, shall be paid out of the general
assets of the Corporation. The Corporation may establish and fund a trust in
order to aid it in providing benefits due under the Plan.

 



--------------------------------------------------------------------------------



 



ITT
EXCESS SAVINGS PLAN
TABLE OF CONTENTS

                Page  
ARTICLE I — DEFINITIONS
    1  
 
       
ARTICLE II — PARTICIPATION
    5  
 
       
2.01 Eligibility
    5  
2.02 Participation and Filing Requirements
    6  
2.03 Termination of Participation
    8  
 
       
ARTICLE III — EXCESS SAVINGS PLAN CONTRIBUTIONS
    9  
 
       
3.01 Amount of Contributions
    9  
3.02 Investment of Accounts
    10  
3.03 Vesting of Accounts
    11  
3.04 Individual Accounts
    11  
3.05 Valuation of Accounts
    12  
 
       
ARTICLE IV — PAYMENT OF CONTRIBUTIONS
    13  
 
       
4.01 Commencement of Payment
    13  
4.02 Method of Payment
    13  
4.03 Payment upon the Occurrence of a Change in Control
    13  
 
       
ARTICLE V — GENERAL PROVISIONS
    14  
 
       
5.01 Funding
    14  
5.02 No Contract of Employment
    14  
5.03 Unsecured Interest
    14  
5.04 Facility of Payment
    14  
5.05 Withholding Taxes
    15  
5.06 Nonalienation
    15  
5.07 Transfers
    15  
5.08 Claims Procedure
    16  
5.09 Compliance
    17  
5.10 Acceleration of or Delay in Payments
    18  
5.11 Construction
    18  
 
       
ARTICLE VI — AMENDMENT OR TERMINATION
    19  
 
       
6.01 Right to Terminate
    19  
6.02 Right to Amend
    19  
 
       
ARTICLE VII — ADMINISTRATION
    20  

 



--------------------------------------------------------------------------------



 



ITT EXCESS SAVINGS PLAN
ARTICLE I — DEFINITIONS

1.01   “Acceleration Event” shall mean “Acceleration Event” as that term is
defined under the provisions of the Plan as in effect on October 3, 2004.   1.02
  “Accounts” shall mean the Deferral Account, the Floor Contribution Account and
the Matching Contribution Account.   1.03   “Associated Company” shall mean any
division, unit, subsidiary, or affiliate of the Corporation not participating in
the Savings Plan.   1.04   “Beneficiary” shall mean the person or persons
designated pursuant to the provisions of the Savings Plan to receive benefits
under said Savings Plan after a Member’s death.   1.05   “Change of Control”
shall mean “Change of Control” as such term is defined in ITT Excess Pension
Plan IIA, as amended from time to time.   1.06   “Code” shall mean the Internal
Revenue Code of 1986, as amended from time to time.   1.07   “Committee” shall
mean the Plan Committee under the Savings Plan.   1.08   “Company” shall mean
the Corporation with respect to its employees or any Participating Corporation
or Participating Division (as such terms are defined in the Savings Plan)
authorized to participate in the Plan by the Corporation, with respect to each
of its employees.   1.09   “Corporation” shall mean ITT Corporation, an Indiana
corporation, (formerly known as ITT Industries, Inc.) or any successor by
merger, purchase or otherwise.   1.10   “Deferral Account” shall mean the
bookkeeping account (or subaccount(s)) maintained for each Member to record the
amounts credited on his behalf under Section 3.01(a) and earnings on those
amounts pursuant to Section 3.02.

 



--------------------------------------------------------------------------------



 



Page 2

1.11   “Effective Date” shall mean January 1, 1987.   1.12   “Eligible Employee”
shall mean an Employee of the Company who is eligible to participate in the Plan
as provided in Section 2.01.   1.13   “Employee” shall have the meaning set
forth in the Savings Plan.   1.14   “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended from time to time.   1.15   “Excess
Matching Contributions” shall mean the amount of contributions credited on a
Member’s behalf under Section 3.01(b).   1.16   “Excess Floor Contributions”
shall mean the amount of contributions credited on a Member’s behalf under
Section 3.01(c).   1.17   “Floor Contribution Account” shall mean the
bookkeeping account (or subaccount(s)) maintained for each Member to record all
amounts credited on his behalf under Section 3.01(c) and earnings on those
amounts pursuant to Section 3.02.   1.18   “Matching Company Contribution” shall
have the meaning set forth in the Savings Plan.   1.19   “Matching Contribution
Account” shall mean the bookkeeping account (or subaccount(s)) maintained for
each Member to record all amounts credited on his behalf under Section 3.01(b)
and earnings on those amounts pursuant to Section 3.02.   1.20   “Member” shall
mean each Eligible Employee who participates in the Plan pursuant to Article II.
  1.21   “Plan” shall mean this ITT Excess Savings Plan (formerly known as the
ITT Industries Excess Savings Plan).   1.22   “Plan Year” shall mean the
calendar year.

 



--------------------------------------------------------------------------------



 



Page 3

1.23   “Reporting Date” shall mean each business day on which the New York Stock
Exchange is open for business, or such other day as the Committee may determine.
  1.24   “Retirement” shall mean the Termination of Employment by a Member after
the date the Member is eligible for an early, normal or postponed retirement
allowance under the ITT Salaried Retirement Plan (formerly known as the ITT
Industries Salaried Retirement Plan), or would have been eligible had he been a
participant in such Plan.   1.25   “Salary” shall mean an Eligible Employee’s
“Salary” as such term is defined in the Savings Plan disregarding any reduction
required due to the application of the Statutory Compensation Limitation. Salary
shall be determined before any reduction pursuant to an Eligible Employee’s
election to make Salary Deferrals under this Plan, but after reduction for
deferrals under any other nonqualified deferred compensation program maintained
by the Company.   1.26   “Salary Deferrals” shall mean the amount of Salary a
Member has elected to defer for a Plan Year pursuant to a Salary Reduction
Agreement in accordance with the provisions of Section 3.01(a).   1.27   “Salary
Reduction Agreement” shall mean the completed agreement including any
amendments, attachments and appendices thereto, in such form as approved by the
Committee, entered into by the Member pursuant to Section 2.02 under which he
elects (i) to defer a portion of his Salary under this Plan in accordance with
the provisions of Section 3.01(a).   1.28   “Savings” shall have the meaning set
forth in the Savings Plan.   1.29   “Savings Plan” shall mean the ITT Salaried
Investment and Savings Plan (formerly known as the ITT Industries Investment and
Savings Plan for Salaried Employees), as amended from time to time.   1.30  
“Statutory Compensation Limitation” shall mean the limitations set forth in
Section 401(a)(17) of the Code as in effect each calendar year for the Savings
Plan.

 



--------------------------------------------------------------------------------



 



Page 4

1.31   “Termination of Employment” shall mean “Termination of Employment” as
such term is defined in the ITT Excess Pension Plan IIA, as amended from time to
time.

 



--------------------------------------------------------------------------------



 



Page 5
ARTICLE II — PARTICIPATION

2.01   Eligibility

  (a) (i)    An Employee shall be an Eligible Employee for any particular Plan
Year if (A) the Employee is eligible to participate in the Savings Plan during
that particular Plan Year and (B) the Employee’s Salary as of the last day of
the immediately preceding calendar year exceeds the Statutory Compensation
Limitation in effect for that particular Plan Year.

      Notwithstanding the foregoing, an Employee whose Salary as of the last day
of the calendar year preceding a particular Plan Year does not exceed the
Statutory Compensation Limitation in effect for that particular Plan Year shall
be an Eligible Employee with respect to that particular Plan Year, provided the
Employee (A) was an Eligible Employee in the prior Plan Year and had salary
reduction contributions credited to his or her Deferral Account in that prior
Plan Year, (B) is eligible to participate in the Savings Plan during the
particular Plan Year, and (C) his Salary for that particular Plan Year exceeds
the Statutory Compensation Limitation in effect for that particular Plan Year.  
  (ii)   In the case of an Employee who is employed or reemployed by the Company
after the first day of a Plan Year and whose Salary in effect on his employment
(or reemployment) date exceeds the Statutory Compensation Limitation in effect
for that year, subject to the provisions of clause (iii) below, such Employee
shall be an Eligible Employee with respect to that Plan Year, provided (i) such
Plan Year is his initial year of eligibility in the Plan or any other similar
Plan maintained by the Corporation or an Associated Company which is required to
be aggregated with this Plan pursuant to the provisions of Treasury Regs.
Section 1.409A-1(c)(2), (ii) such Eligible Employee is eligible to participate
in the Savings Plan and (iii) such Eligible Employee’s Salary for the portion of
that Plan Year during which he is eligible to participate in the Savings Plan
will exceed the Statutory Compensation Limitation.

 



--------------------------------------------------------------------------------



 



Page 6

  (iii)   Notwithstanding the foregoing, an Eligible Employee shall be eligible
to have Salary Deferrals credited on his behalf pursuant to Section 3.01(a) with
respect to a particular Plan Year if, and only if, the Eligible Employee’s
Savings under the Savings Plan for that Plan Year have been suspended due to the
Statutory Compensation Limitations. An Eligible Employee shall be notified of
his eligibility for participation in the Plan prior to the date the Eligible
Employee may first commence participation in the Plan.

  (b)   Upon reemployment by the Company, an Employee shall become an Eligible
Employee again only upon completing the eligibility requirement described in
Section 2.01(a) in a calendar year ending after his reemployment date.

2.02   Participation and Filing Requirements

  (a) (i)   Subject to the following provisions of this Section, any Eligible
Employee who has met the eligibility requirements of Section 2.01(a)(i) in a
Plan Year and who wishes to have Salary Deferrals credited to his Deferral
Account in that Plan Year must, prior to the beginning of that Plan Year and
before the close of the annual enrollment period established by the Committee,
execute a Salary Reduction Agreement with respect to such Plan Year authorizing
Salary Deferrals under this Plan in accordance with the provisions of
Section 3.01(a). Such Eligible Employee’s Salary Reduction Agreement for a Plan
Year shall become irrevocable on the date established by the Committee, but not
later than the last day of the calendar year preceding the Plan Year in which
such Salary is earned. Such Salary Reduction Agreement shall become effective as
of the first day of the Plan Year in which the Salary is earned. An Eligible
Employee may revoke or change the election on his Salary Reduction Agreement
with respect to a particular Plan Year at any time prior to the date the Salary
Reduction Agreement applicable to that Plan Year becomes irrevocable.

  (ii)   Notwithstanding the foregoing, any Employee who becomes an Eligible
Employee with respect to his first year of employment (or reemployment) pursuant
to the provisions of Section 2.01(a)(ii), and who wishes to have Salary
Deferrals credited to his Deferral Account in that Plan Year must, prior to the
close of the 30-day period following (i) the date of his employment or
reemployment, whichever is applicable,

 



--------------------------------------------------------------------------------



 



Page 7

    or (ii) , if later, the date he first becomes eligible to participate in the
Savings Plan (or such earlier date as determined by the Committee), execute a
Salary Reduction Agreement with respect to such Plan Year authorizing Salary
Deferrals under this Plan in accordance with the provisions of Section 3.01(a).
Such Eligible Executive’s Salary Reduction Agreement shall become irrevocable as
of the close of said 30-day period. The determination of whether an Eligible
Employee may file the Salary Reduction Agreement under this clause (ii) with
respect to the Plan Year in which he is employed (or reemployed) shall be
determined in accordance with the rules of Code Section 409A, including the
provisions of Treasury Regs. Section 1.409A-2(a)(7). The Salary Reduction
Agreement applicable to that Plan Year shall be effective only with respect to
Salary earned and payable after the date of the Committee’s receipt of said
Salary Reduction Agreement.

  (b)   The election made by an Eligible Employee pursuant to his Salary
Reduction Agreement shall remain in effect for subsequent Plan Years, provided
the Member is an Eligible Employee during such subsequent Plan Year and, with
respect to Salary Deferrals made pursuant to Section 3.01(a), the Eligible
Employee’s Savings under the Savings Plan for such Plan Year have been suspended
due to the Statutory Compensation Limitations. A Salary Reduction Agreement may
be modified or revoked prospectively by an Eligible Employee in accordance with
the provisions of Section 2.01(a)(i) prior to the date established by the
Committee, but not later than the last day of the calendar year preceding the
Plan Year for which such modification or revocation is to be effective.
Notwithstanding the foregoing, if a Member’s Salary Deferral Agreement is
cancelled in accordance with Section 2.02(c), the Member will be required to
file a new Salary Deferral Agreement under this Section 2.02 in order to
commence making Salary Deferrals for any subsequent Plan Year.     (c)  
Notwithstanding the foregoing, if a Member receives a hardship withdrawal of
elective deferrals from the Savings Plan or any other plan which is maintained
by the Company or an Associated Company and which meets the requirements of
Section 401(k) of the Code (or any successor thereof), the Member’s Salary
Reduction Agreement in effect at that time shall be cancelled. Any Salary
payment which would have been deferred pursuant to that

 



--------------------------------------------------------------------------------



 



Page 8

      Salary Reduction Agreement, but for the application of this
Section 2.02(c), shall be paid to the Member as if he had not entered into the
Salary Reduction Agreement.     (d)   An Eligible Employee shall become a Member
when contributions are credited on his behalf pursuant to Article 3.

2.03   Termination of Participation

  (a)   A Member’s participation in the Plan shall terminate when the vested
values of the Member’s Accounts under the Plan are totally distributed to, or on
behalf of, the Member.     (b)   Subject to the provisions of Section 3.01(e), a
Member shall only be eligible to have Salary Deferrals credited on his behalf in
accordance with Section 3.01(a) for as long as he remains an Eligible Employee.
    (c)   Upon reemployment by the Company, a former Member shall become a
Member again only upon completing, subsequent to his reemployment, the
eligibility and participation requirements of Section 2.01 and 2.02,
respectively.

 



--------------------------------------------------------------------------------



 



Page 9
ARTICLE III — EXCESS SAVINGS PLAN CONTRIBUTIONS

3.01   Amount of Contributions       For any Plan Year, the amount of
contributions credited under the Plan on behalf of a Member pursuant to this
Article 3 shall be equal to the sum of the Salary Deferrals, Excess Matching
Contributions and Excess Floor Contributions determined under (a), (b) and (c)
below:

  (a)   Salary Deferrals         The amount of Salary Deferrals for each Plan
Year shall be equal to the designated percentage of Salary elected by the Member
in his Salary Reduction Agreement, provided that the allocation under the Plan
and the reduction in the Eligible Employee’s Salary corresponding to such
election shall be made only with respect to Salary that is otherwise earned and
payable to such Member during the Plan Year in excess of the Statutory
Compensation Limitation.         Unless otherwise permitted by the Committee,
the designated percentage elected by the Member in his Salary Reduction
Agreement for a Plan Year must be a uniform percentage, equal to either zero
(0%) percent or six (6%) percent, of his Salary. The total Salary Deferral
amount elected for a Plan Year shall reduce the Member’s Salary earned and
otherwise payable in that Plan Year, and shall not be applied against any amount
deferred under any other nonqualified plan maintained by the Company.     (b)  
Excess Matching Contributions         The amount of Excess Matching
Contributions for each Plan Year shall be equal to fifty (50%) percent of the
Salary Deferrals by the Member for such Plan Year, and shall be credited to the
Member’s Matching Contribution Account at the same time as the Salary Deferrals
to which they relate.     (c)   Excess Floor Contributions         With respect
to each Plan Year in which Salary Deferrals are made on a Member’s behalf
pursuant to paragraph (a) above, Excess Floor Contributions shall be credited on
behalf of the Member equal to the result of (i) minus (ii) as follows:

 



--------------------------------------------------------------------------------



 



Page 10

  (i)   an amount equal to one half of one percent of the Member’s Salary for
the Plan Year, minus     (ii)   the amount of Floor Company Contribution (as
that term is defined under the Savings Plan) made by the Company on behalf of
the Member under the Savings Plan for such Plan Year and allocated to the
Member’s account under the Savings Plan in such Plan Year.

  (d)   The contributions credited on a Member’s behalf pursuant to paragraphs
(a), (b) and (c) above shall be credited to a Member’s Accounts at the same time
as they would have been credited to his accounts under the Savings Plan if not
for the application of the Statutory Compensation Limitations.     (e)  
Notwithstanding any provisions of the Plan to the contrary, if a Member ceases
to be an Eligible Employee after the date a Salary Deferral Agreement for a Plan
Year becomes effective but continues to be employed by the Company or an
Associated Company, he shall continue to be a Member and his Salary Reduction
Agreement for such Plan Year shall remain in effect for the remainder of such
Plan Year, and if he is eligible to participate in the Savings Plan for the
remainder of such Plan Year, Excess Floor and Excess Matching Contributions, if
applicable, shall be made for that Plan Year. However, such Member shall not be
eligible to defer any Salary earned in a subsequent year until such time as he
once again becomes an Eligible Employee.

3.02   Investment of Accounts       A Member shall have no choice or election
with respect to the investments of his Accounts. As of each Reporting Date,
there shall be credited or debited an amount of earnings or losses on the
balance of the Member’s Accounts as of such Reporting Date which would have been
credited had the Member’s Accounts been invested in the Stable Value Fund
maintained under the Savings Plan.

 



--------------------------------------------------------------------------------



 



Page 11

3.03   Vesting of Accounts

  (a)   The Member shall be fully vested in the Salary Deferrals and Excess
Floor Contributions (and earnings thereon) made on his behalf under
Section 3.01(a) and (c) respectively. The Member shall vest in the Excess
Matching Contributions made on his behalf under Section 3.01(b) (and earnings
thereon) at the same rate and under the same conditions at which such
contributions would have vested under the Savings Plan had they been contributed
thereunder.         In the event the Member incurs Termination of Employment
prior to vesting in all or any part of the Excess Matching Contributions
credited on his behalf, such contributions and earnings thereon shall be
forfeited and shall not be restored in the event the Member is subsequently
reemployed by the Company or an Associated Company.     (b)   Notwithstanding
any provision of this Plan to the contrary, in the event of an Acceleration
Event, each Member who is employed by the Company or an Associated Company as of
the consummation of the Acceleration Event shall become fully vested in the
Excess Matching Contributions made on his behalf under Section 3.01(b) (and
earnings thereon).

3.04   Individual Accounts

  (a)   The Committee shall maintain, or cause to be maintained, on the book of
the Corporation records showing the individual balances of each Member’s
Accounts (or subaccounts). At least once a year, each Member shall be furnished
with a statement setting forth the value of his Accounts.     (b)   Accounts
established under this Plan shall be hypothetical in nature and shall be
maintained for bookkeeping purposes only so that hypothetical earnings or losses
on the amounts credited on a Member’s behalf under this Plan can be credited or
debited, as the case may be.

 



--------------------------------------------------------------------------------



 



Page 12

3.05   Valuation of Accounts

  (a)   The Committee shall value or cause to be valued each Member’s Accounts
at least quarterly. On each Reporting Date there shall be allocated to the
Accounts of each Member the appropriate amount determined in accordance with
Section 3.02.     (b)   Whenever an event requires a determination of the value
of a Member’s Accounts, the value shall be computed as of the Reporting Date
immediately preceding the date of the event, except as otherwise specified in
this Plan.

 



--------------------------------------------------------------------------------



 



Page 13
ARTICLE IV — PAYMENT OF CONTRIBUTIONS

4.01   Commencement of Payment

  (a)   Except as otherwise provided below, a Member shall be entitled to
receive payment of his Deferral Account and his Floor Contribution Account and
the vested portion of his Matching Contribution Account as determined under
Section 3.03 upon his Termination of Employment with the Company and all
Associated Companies for any reason, other than death. The distribution of such
Accounts shall be made in the seventh month following the date the Member’s
Termination of Employment occurs.     (b)   In the event of the death of a
Member prior to the full payment of his Accounts, the unpaid portion of his
Accounts shall be paid to his Beneficiary in the month following the month in
which the Member’s date of death occurs.

4.02   Method of Payment       With respect to a Member who incurs a Termination
of Employment on or after January 1, 2008, payment of such Member’s Deferral
Account and his Floor Contribution Account and the vested portion of his
Matching Contribution Account shall be made in a single lump sum payment.   4.03
  Payment upon the Occurrence of a Change in Control       Upon the occurrence
of a Change in Control, all Members shall automatically receive the balance of
their Deferral Account and Floor Contribution Account and the vested portion of
their Matching Contribution Account in a single lump sum payment. Such lump sum
payment shall be made within 90 days of the date the Change in Control occurs.
If the Member dies after such Change in Control, but before receiving such
payment, it shall be made to his Beneficiary.

 



--------------------------------------------------------------------------------



 



Page 14
ARTICLE V — GENERAL PROVISIONS

5.01   Funding       All amounts payable in accordance with this Plan shall
constitute a general unsecured obligation of the Corporation. Such amounts, as
well as any administrative costs relating to the Plan, shall be paid out of the
general assets of the Corporation.   5.02   No Contract of Employment       The
Plan is not a contract of employment and the terms of employment of any Member
shall not be affected in any way by this Plan or related instruments, except as
specifically provided therein. The establishment of the Plan shall not be
construed as conferring any legal rights upon any person for a continuation of
employment, nor shall it interfere with the rights of the Company or an
Associated Company to discharge any person and to treat him without regard to
the effect which such treatment might have upon him under this Plan. Each Member
and all persons who may have or claim any right by reason of his participation
shall be bound by the terms of this Plan and all agreements entered into
pursuant thereto.   5.03   Unsecured Interest       Neither the Corporation nor
the Board of Directors nor the Committee in any way guarantees the performance
of the investment fund designated under Section 3.02. No special or separate
fund shall be established, and no segregation of assets shall be made, to assure
the payments thereunder. No Member hereunder shall have any right, title, or
interest whatsoever in any specific assets of the Corporation. Nothing contained
in this Plan and no action taken pursuant to its provisions shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Corporation and a Member or any other person. To the extent that any person
acquires a right to receive payments under this Plan, such right shall be no
greater than the right of any unsecured creditor of the Corporation.   5.04  
Facility of Payment       In the event that the Committee shall find that a
Member is unable to care for his affairs because of illness or accident or is a
minor or has died, the Committee may direct that any benefit payment due him,
unless claim shall have been made therefore by a duly appointed legal
representative, be paid on his behalf to his spouse, a child, a parent or other
blood relative, or to a

 



--------------------------------------------------------------------------------



 



Page 15

    person with whom he resides, and any such payment so made shall thereby be a
complete discharge of the liabilities of the Corporation and the Plan for that
payment.   5.05   Withholding Taxes       The Company or an Associated Company
shall have the right to deduct from each payment to be made under the Plan any
required withholding taxes.   5.06   Nonalienation       Subject to any
applicable law, no benefit under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt to do so shall be void, nor shall any such benefit be in
any manner liable for or subject to garnishment, attachment, execution or levy,
or liable for or subject to the debts, contracts, liabilities, engagements or
torts of a person entitled to such benefits.   5.07   Transfers

  (a)   In the event the Corporation (i) sells, causes the sale of, or sold the
stock or assets of any employing company in the controlled group of the
Corporation to a third party or (ii) distributes or distributed to the holders
of shares of the Corporation’s common stock all of the outstanding shares of
common stock of a subsidiary or subsidiaries of the Corporation, and, as a
result of such sale or distribution, such company or its employees are no longer
eligible to participate hereunder, the liabilities with respect to the benefits
accrued under this Plan for a Member who, as a result of such sale or
distribution, is no longer eligible to participate in this Plan, shall, at the
discretion and direction of the Corporation (and approval by the new employer),
be transferred to a similar plan of such new employer and become a liability
thereunder. Upon such transfer (and acceptance thereof) the liabilities for such
transferred benefits shall become the obligation of the new employer and the
liability under this Plan for such benefits shall cease.     (b)  
Notwithstanding any Plan provision to the contrary, at the discretion and
direction of the Corporation, liabilities with respect to benefits accrued by a
Member under a plan maintained by such Member’s former employer may be
transferred to this Plan and upon such transfer become the obligation of the
Corporation.

 



--------------------------------------------------------------------------------



 



Page 16

5.08   Claims Procedure

  (a)   Submission of Claims         Claims for benefits under the Plan shall be
submitted in writing to the Committee or to an individual designated by the
Committee for this purpose.     (b)   Denial of Claim         If any claim for
benefits is wholly or partially denied, the claimant shall be given written
notice within 90 days following the date on which the claim is filed, which
notice shall set forth

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions on which the denial is based;     (iii)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the Plan’s claim
review procedure, including. information as to the steps to be taken if the
claimant wishes to submit the claim for review and the time limits for
requesting a review.

      If special circumstances require an extension of time for processing the
claim, written notice of an extension shall be furnished to the claimant prior
to the end of the initial period of 90 days following the date on which the
claim is filed. Such an extension may not exceed a period of 90 days beyond the
end of said initial period.         If the claim has not been granted and
written notice of the denial of the claim is not furnished within 90 days
following the date on which the claim is filed, the claim shall be deemed denied
for the purpose of proceeding to the claim review procedure.

 



--------------------------------------------------------------------------------



 



Page 17

  (c)   Claim Review Procedure         The claimant or his authorized
representative shall have 60 days after receipt of written notification of
denial of a claim to request a review of the denial by making written request to
the Committee, and may review pertinent documents and submit issues and comments
in writing within such 60-day period.         Not later than 60 days after
receipt of the request for review, the Committee (or the committee designated by
the Company to hear such appeals, the “Appeals Committee) shall render and
furnish to the claimant a written decision, which shall include specific reasons
for the decision and shall make specific references to pertinent Plan provisions
on which it is based. If special circumstances require an extension of time for
processing, the decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review, provided that written
notice and explanation of the delay are given to the claimant prior to
commencement of the extension. Such decision by the Appeals Committee shall not
be subject to further review. If a decision on review is not furnished to a
claimant within the specified time period, the claim shall be deemed to have
been denied on review.     (d)   Exhaustion of Remedy         No claimant shall
institute any action or proceeding in any state or federal court of law or
equity or before any administrative tribunal or arbitrator for a claim for
benefits under the Plan until the claimant has first exhausted the procedures
set forth in this section.

5.09   Compliance

      The Plan is intended to comply with the requirements of Code Section 409A
and the provisions hereof shall be interpreted in a manner that satisfies the
requirements of Code Section 409A and the regulations thereunder, and the Plan
shall be operated accordingly. If any provision of the Plan would otherwise
frustrate or conflict with this intent, the provision will be interpreted and
deemed amended so as to avoid this conflict. The Plan has been administered in
good faith compliance with Section 409A and the guidance issued thereunder from
January 1, 2005 through December 31, 2008.

 



--------------------------------------------------------------------------------



 



Page 18

5.10   Acceleration of or Delay in Payments       The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Member hereunder, provided such acceleration is permitted
under Treas. Regs. Section 1.409A-3(j)(4). The Committee may also, in its sole
and absolute discretion, delay the time for payment of a benefit owed to the
Member hereunder, to the extent permitted under Treas. Regs.
Section 1.409A-2(b)(7).   5.11   Construction

  (a)   The Plan is intended to constitute an unfunded deferred compensation
arrangement maintained for a select group of management or highly compensated
employees within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA, and all rights under this Plan shall be governed by ERISA. Subject to the
preceding sentence, the Plan shall be construed, regulated and administered in
accordance with the laws of the State of New York, to the extent such laws are
not superseded by applicable federal laws.     (b)   The masculine pronoun shall
mean the feminine wherever appropriate.     (c)   The illegality of any
particular provision of this document shall not affect the other provisions and
the document shall be construed in all respects as if such invalid provision
were omitted.     (d)   The headings and subheadings in the Plan have been
inserted for convenience of reference only and are to be ignored in any
construction of the provisions thereof.

 



--------------------------------------------------------------------------------



 



Page 19
ARTICLE VI — AMENDMENT OR TERMINATION

6.01   Right to Terminate       Notwithstanding any Plan provision to the
contrary, the Corporation may, by action of the Board of Directors, terminate
this Plan and the related Deferral Agreements at any time. To the extent
consistent with the rules relating to Plan terminations and liquidation in
Treasury Regulations Section 1.409A-3(j)(4)(ix) or otherwise consistent with
Code Section 409A, the Corporation may provide that each Member or Beneficiary
shall receive a single sum payment in cash equal to the balance of the Member’s
Accounts. The single sum payment shall be made within 90 days following the date
the Plan is terminated and shall be in lieu of any other benefit which may be
payable to the Member or Beneficiary under this Plan. Unless so distributed, in
the event of a Plan termination, the Corporation shall continue to maintain the
Deferral Account, the Floor Contribution Account and the Matching Contribution
Account until distributed pursuant to the terms of the Plan.   6.02   Right to
Amend       The Board of Directors or its delegate may amend or modify this Plan
and the related Deferral Agreements in any way either retroactively or
prospectively. However, except that without the consent of the Member or
Beneficiary, if applicable, no amendment or modification shall reduce or
diminish such person’s right to receive any benefit accrued hereunder prior to
the date of such amendment or modification, and after the occurrence of an
Acceleration Event, no modification or amendment shall be made to
Sections 3.03(b) and 4.03.

 



--------------------------------------------------------------------------------



 



Page 20
ARTICLE VII — ADMINISTRATION

7.01   Administration

  (a)   The Committee shall have the exclusive responsibility and complete
discretionary authority to control the operation, management and administration
of the Plan, with all powers necessary to enable it properly to carry out such
responsibilities, including, but not limited to, the power to interpret the Plan
and any related documents, to establish procedures for making any elections
called for under the Plan, to make factual determinations regarding any and all
matters arising hereunder, including, but not limited to, the right to determine
eligibility for benefits, the right to construe the terms of the Plan, the right
to remedy possible ambiguities, inequities, inconsistencies or omissions, and
the right to resolve all interpretive, equitable or other questions arising
under the Plan. The decisions of the Committee on all matters shall be final,
binding and conclusive on all persons to the extent permitted by law.     (b)  
To the extent permitted by law, all agents and representatives of the Committee
shall be indemnified by the Corporation and held harmless against any claims and
the expenses of defending against such claims, resulting from any action or
conduct relating to the administration of the Plan, except claims arising from
gross negligence, willful neglect or willful misconduct.

 